IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                            May 6, 2008 Session

                            MARY ANN HARLEY v. GEARY FALK

                          Appeal from the Circuit Court for Davidson County
                               No. 07D-969    Muriel Robinson, Judge



                          No. M2007-01095-COA-R3-CV - Filed May 29, 2008


A former husband appeals issuance of a restraining order in a proceeding on a petition for a
protective order arguing that the trial court awarded unrequested relief. The appellant failed to
provide a record of the hearing before the trial court. Absent a record, since we must assume the
record would support the trial court, we affirm.

              Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                            Affirmed

PATRICIA J. COTTRELL, P. J., M.S., delivered the opinion of the court, in which FRANK G. CLEMENT ,
JR. and ANDY D. BENNETT , JJ., joined.

J. Todd Faulkner, Nashville, Tennessee, for the appellant, Geary Falk.

Dominic J. Leonardo, Nashville, Tennessee, for the appellee, Mary Ann Harley.

                                          MEMORANDUM OPINION1

        In April of 2007, Ms. Harley filed a Petition for an Order of Protection under Tenn. Code
Ann. § 36-3-601 et seq. against her former husband, Geary Falk. After a hearing on the petition
during which both parties testified, the trial court refused to issue an order of protection since both
parties continued to see each other of their own free will. The trial court, however, entered a
restraining order against both parties whereby they were ordered not to contact one another and to



       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
remain separated by at least 50 yards. The record contains no transcript of the hearing and no
statement of the evidence pursuant to Tenn. R. App. P. 24(c).

        Mr. Falk appeals claiming that since there was no prayer for relief for a restraining order in
Ms. Harley’s petition, then under Rule 54.032 of the Tennessee Rules of Civil Procedure the trial
court could not grant a restraining order. While the petition may not have requested a restraining
order, we are not convinced that the petition was required to do so. We need not reach this issue,
however, since the absence of a record requires that we affirm the trial court. Without a record of
the hearing, we do not know whether the petition was amended, whether the parties agreed to
injunctive relief, whether the propriety of such relief was litigated, and whether Mr. Falk had an
opportunity to assert defenses to such relief. Likewise, we do not know whether Mr. Falk’s
objections to a restraining order were raised below or whether Mr. Falk waived any objections.

       In most situations, the inadequacy of an appellate record will be attributed to the appellant,
whose responsibility it is to prepare a record that is adequate for a meaningful appellate review.
Tenn. R. App. P. 24(b); State v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983); McDonald v. Onoh, 772
S.W.2d 913, 914 (Tenn. Ct. App. 1989). Where factual issues are raised, without an appellate
record containing the facts, this court cannot perform a de novo review or determine the
preponderance of the evidence. Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992).

        In such cases we assume that the record, had it been preserved, would have contained
sufficient evidence to support the trial court’s factual findings. McDonald, 772 S.W.2d at 914; Irvin
v. City of Clarksville, 767 S.W.2d 649, 653 (Tenn. Ct. App. 1988); Gotten v. Gotten, 748 S.W.2d
430, 432 (Tenn. Ct. App. 1987). This rule likewise applies even where the statement of the evidence
is incomplete. Fossett v. Gray, 173 S.W.3d 742, 751 (Tenn. Ct. App. 2004); Coakley v. Daniels, 840
S.W.2d 367, 370 (Tenn. Ct. App. 1992).

        Since the record of the hearing below is absent, we must assume that the record supports the
relief granted by the trial court. Consequently, the trial court is affirmed. Costs of this appeal are
taxed against Mr. Geary Falk for which execution may issue if necessary.



                                                                ____________________________________
                                                                PATRICIA J. COTTRELL, P.J., M.S.



       2
           Rule 54.03 of the Tennessee Rules of Civil Procedure provides in pertinent part as follows:

       Except as to a party against whom a judgment is entered by default, every final judgment shall grant
       the relief to which the party in whose favor it is rendered is entitled, even if the party has not
       demanded such relief in the party’s pleadings; but the court shall not give the successful party relief,
       though such party may be entitled to it, where the propriety of such relief was not litigated and the
       opposing party had no opportunity to assert defenses to such relief.

                                                         -2-